          Case 1:19-cr-00783-SHS Document 27 Filed 05/20/20 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 19, 2020

By ECF

The Honorable Sidney H. Stein                                       MEMO ENDORSED
United States District Judge
500 Pearl Street
Southern District of New York
New York, New York 10007

               Re:     United States v. Ruless Pierre,
                       19 Cr. 783 (SHS)

Dear Judge Stein:

        The Government writes, with the consent of defense counsel Brooke Cucinella, regarding
the proposed schedule. In light of the current pandemic and Chief Judge McMahon’s April 20,
2020 standing order suspending jury trials until further order of the court, the Government
respectfully requests that the trial date be adjourned and that pre-trial filing deadlines be
modified. The parties propose that the Court schedule a trial date in September, with the
following schedule for pre-trial filings:1

       Motions in limine, requests to charge and proposed voir dire shall be due three weeks
        before trial.
       Responses to any motions in limine shall be due two weeks before trial.

        The Government has also agreed to produce witness statements pursuant to 18 U.S.C.
§ 3500 30 days before trial, in light of counsel’s agreement to enter into stipulations regarding
the authenticity of standard business records (such as bank and phone records) and other records




1
  This schedule is consistent with the original schedule set by the Court in February, which set the
deadline for motions in limine, requests to charge, and proposed voir dire for three weeks before
trial.
           Case 1:19-cr-00783-SHS Document 27
                                           26 Filed 05/20/20
                                                    05/19/20 Page 2 of 2




that would otherwise require calling a witness merely to establish authenticity.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 by:              /s/
                                                       Robert Boone
                                                       Jordan Estes
                                                       Assistant United States Attorneys
                                                       (212) 637-2208/2543

cc:      Counsel for Ruless Pierre (by ECF)



      Application granted. The trial is adjourned to September 14, 2020, at 9:30 a.m.
      Proposed jury charges, proposed voir dire, and any motions in limine are due by August
      3, 2020, the response to any motion is due by August 17, 2020, and the reply is due by
      August 24, 2020. On consent of all parties, the time is excluded from calculation under
      the Speedy Trial Act from today until September 14, 2020. The Court finds that the ends
      of justice served by this continuance outweigh the best interests of the public and the
      defendants in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

      Dated: May 19, 2020
